DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Receipt and consideration of Applicant’s amended claim set and Applicant’s arguments/remarks submitted on November 30, 2020 are acknowledged.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments. Applicant’s claim amendments have necessitated new grounds of rejections set forth below.

Status of the Claims
	Claims 1-6, 12-14, 17-20, and 32-38 are pending. Claims 7-11, 15, 16, and 21-31 are cancelled. Claims 12-14, 17-20, and 32-38 are withdrawn. Claims 1-6 are under consideration in this action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 30, 2020 has been entered.

Change in Examiner
The examiner for your application in the USPTO has changed.  Examiner Monica Shin can be reached at 571-272-7138.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Haffner et al. (Haffner) (US 2012/0078362 A1; of record) and Coppeta et al. (Coppeta) (US 2012/0035528 A1; of record).
Applicant claims a system for the treatment of an ocular disorder comprising:
at least one drug delivery implant of a first type, the first type of implant comprising:
	a first outer shell having a first proximal end and a first distal end, the first outer shell being shaped to define a first interior chamber,
wherein the first proximal end of the first outer shell is configured to reversibly interact with an implantation device;
	a first drug positioned within the first interior chamber;
	a first drug release element configured to release the first drug from the first interior chamber upon exposure to a stimulus, wherein the stimulus produces a plurality of apertures in the first drug release element; and
	a first  anchor configured to pass at least partially through a target ocular tissue and stably retain the first type of implant at the target ocular tissue;
at least one drug delivery implant of a second type, the second type of implant comprising:
a second outer shell having a second proximal end and a second distal end, the second outer shell being shaped to define a second interior chamber,
wherein the second proximal end of the second outer shell is configured to reversibly interact with the implantation device;
a second drug positioned within the second interior chamber; and
a second anchor configured to pass at least partially through the target ocular tissue and stably retain the second type of implant at the target ocular tissue,
wherein the second type of implant is configured to release the second drug from the second interior chamber upon implantation of the second type of implant at the target ocular tissue,
	wherein the at least one drug delivery implant of the first type and the at one  drug delivery of the second type are configured to tailor the duration of drug elution of the first drug and the second drug.

	Note: In light of Applicant’s claim amendments, the rejection set forth herein below has been modified.

Haffner discloses drug delivery devices, which are used in methods for the treatment of ocular disorders requiring targeted and controlled administration of a drug to an interior portion of the eye for reduction or prevention of systems of the disorder. The devices are capable of controlled release of one or more drugs (abstract).
 drug delivery ocular implant comprises an elongated outer shell having a proximal end and a distal end, said outer shell being shaped to define an interior lumen, and at least a first drug positioned within said interior lumen (para.0008, 0092).
The implants may be configured to interact with a recharging device in order to recharge the implant with an additional or supplementary dose of the drug. Such rechargeable implants, optionally comprise a reversible coupling between the proximal end of the implant and a clamping sleeve on the recharging device (para.0039). This reads on the limitation of the proximal end of the outer shell being configured to reversibly interact with an implantation device.
The implant further comprises a retention protrusion (reading on anchor) for anchoring (e.g., affix, secure, or otherwise attach, either permanently or transiently, to a suitable target intraocular tissue) the implant to ocular tissue (para.0032, 0070, 0146, 0159).
The therapeutic agents utilized with the drug delivery implant may include one or more drugs, either alone or in combination (para.0259, 0311). Among the examples of drugs that may be used include anti-vascular endothelial growth factor (anti-VEGF) drugs such as ranibizumab and bevacizumab (para.0311, 0313). 
Following implantation at the desired site within the eye, drug is released from the implant in a targeted and controlled fashion, based on the design of the various aspects of the implant, preferably for an extended period of time (para.0090). In an embodiment, the drug diffuses through the shell and into the intraocular environment. The shell of the implant may be permeable, semipermeable, or impermeable to the drug (para.0095, 0109). The implant may also further include a coating control the release rate of the drug. For example, a coating may be added to either increase the effective thickness of the region of drug release or decrease the overall permeability of that portion of the implant, resulting in a reduction in drug elution (para.0274). 
Use of a drug eluting implant can provide the opportunity to administer a controlled amount of drug for a desired amount of time, depending on the pathology, For example, some pathologies may require drugs to be released at a constant rate for just a few days, other may require drug release at a 
Haffner discloses that in some ocular disorders, therapy may require a defined kinetic profile of administration of drug to the eye. The ability to tailor the release rate of a drug from the implant can similarly be used to accomplish achieve a desired kinetic profile. For example, the composition of the outer shell and any coatings can be manipulated to provide a particular kinetic profile of release of the drug. Additionally, the design of the implant itself, including the thickness of the shell material, the thickness of the shell in the regions of drug release, the area of the regions of drug release, and the area and/or number of any orifices in the shell provide a means to create a particular drug profile (para.0281). 
In certain embodiments, zero-order release of a drug may be achieved by manipulating any of the features and/or variables discussed above alone or in combination so that the characteristics of the implant are the principal factor controlling drug release from the implant (para.0282).
In other embodiments, pseudo zero-order release (or other desired release profile) may be achieved through the adjustment of the composition of the implant shell, the structure and dimension of the regions of drug release, the composition of any polymer coatings ,and use of certain excipients or compounded formulations, the additive effect over time replicating true zero-order kinetics (para.0283).
Non-continuous or pulsatile release may also be desirable. This may be achieved, for example, by manufacturing an implant with multiple sub-lumens, each associated with one of more regions of drug release. In some embodiments, additional polymer coatings are used to prevent drug release from certain regions of drug release at a given time, while drug is eluted from other regions of drug release at that time. Other embodiments additionally employ one or more biodegradable partitions as described above to provide permanent or temporary physical barriers within an implant to further tune the amplitude or duration of period of lowered or non-release of drug from the implant. Additionally, by controlling the biodegradation rate of the partition, the length of a drug holiday may be controlled. In some embodiments, the biodegradation of the partition may be initiated or enhanced by an external stimulus. In some embodiments, the externally originating stimulus may be laser energy (para.0285). 

Haffner also discloses that their systems also relate to delivery instruments for implanting an implant for delivering a drug to the eye (para.0201). The delivery instrument may be configured to deliver multiple implants. The implants may be arranged in tandem, or serially for implant numbers greater than two, within the device (para.0215).

Haffner does not appear to explicitly disclose a first drug release element configured to release the first drug from the first interior chamber upon exposure to a stimulus, wherein the stimulus produces a plurality of apertures in the first drug release element as recited in the instant claim 1. Coppeta is relied upon for this disclosure. The teachings of Coppeta are set forth herein below.

Coppeta discloses implantable devices for laser-activated reservoirs used to deliver an active pharmaceutical ingredient (API) to the interior of the eye for the treatment of ocular conditions (par.0002, 0148). The devices and techniques allow for the selective release of an API using laser irradiation of a hermetically-sealed reservoir or reservoirs. Coppeta discloses that this is especially useful for devices that have been implanted in the transparent issues of the eye, in which the non-invasive and efficacious introduction of a laser beam may be easily accomplished. Coppeta disclose that because the devices are hermetically sealed, they are also highly impermeable to water, water vapor or reactive gases such as oxygen. Thus, these devices are capable of providing long-term viability for APIs that are sensitive to chemical change, such as, for example, degradation by moisture or oxygen (para.0010). 
The devices use materials that are both capable of providing a low-permeability barrier and can be breached by laser irradiation (para.0011). The laser may be a dye laser (para.0018). 
Among the suitable API that may be used include anti-VEGF agents such as bevacizumab and ranibizumab (para.0019).
hermetically sealed to protect an API payload over time, and can be laser activated through the retina to selectively release the API as needed (para.0052, 0130).
The drug delivery device reservoirs can be hermetically sealed using a variety of techniques. In some embodiments, the drug delivery device includes a hermetic seal formed between and joining the structural elements that form the shell or low-permeability barrier (para.0126). In some embodiments, the hermetic sealing material may be a metal, such as gold (e.g., gold foil), platinum, titanium, stainless steel or combinations thereof (0071-0072, 0075, 0126).
Coppeta discloses that in general, laser activation can be facilitated by providing an area or target on the drug delivery device that is capable of being breached using a pulse or series of pulses of laser radiation (reading on producing a plurality of apertures in the drug release element with the external stimulus). The metal surface may be treated to produce an absorbing surface. A laser absorbing activation site enables laser energy to be directed and the size and location of the opening to be controlled (para.0134).
Coppeta’s implants and methods can achieve controlled release, sustained release, pulsatile release, and delayed release drug elution profiles (para.0144-0155).

Haffner contemplates a system comprising at least two of their disclosed implants. As discussed above, Haffner discloses a delivery instrument that may be configured to deliver multiple implants, which may be arranged in tandem or serial (para.0215). As discussed above, Haffner also discloses that for some ocular disorders, the therapy may require the use of more than one drug and may require a drug with a specifically defined kinetic profile of administration to the eye (e.g., zero-order release, pseudo zero-order release, or non-continuous or pulsatile release). In light of this disclosure, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to have a system with at least two implants as disclosed by Haffner. One of ordinary skill in the art would have been motivated to do so in order to obtain the advantage of being able to better customize and optimize 
Haffner discloses that following implantation at the desired site within the eye, drug is released from the implant in a targeted and controlled fashion, based on the design of the various aspects of the implant, such as the degree of permeability of the shell. Haffner further discloses that a coating may further be added to the implant to further control the release rate of the drug. Particularly in the case where a drug therapy requires at least one drug that is only released on an as-needed basis, requires a delayed release, or is sensitive to degradation from the environment during storage, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date to combine the teachings of Haffner with the teachings of Coppeta, and apply a hermetic sealing material as disclosed by Coppeta, such as gold foil, around at least one of Haffner’s implants, in particular, one that holds a drug that is released only on an as-needed basis, requires a delayed release, or is sensitive to degradation from the environment during storage. One of ordinary skill in the art would have been motivated to do so as it would allow for the drug release from that implant to be more precise and optimized to release only when it is needed as its release would be initiated by an external stimulus, such as a dye laser, which is non-invasive and efficacious, when needed, and it would provide long-term viability of drugs that are sensitive to chemical change, such as, degradation by moisture or oxygen. It would also allow for a more customized and optimized ocular drug therapy system that includes an implant allowing sustained release of a drug beginning at the time of implantation, while also having an implant that allows for release of a second drug when needed, which is initiated at the time of need by an external stimulus (e.g., Coppeta’s dye laser). One of ordinary skill in the art would have had a reasonable expectation of success in doing so 
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Response to Arguments
Applicant's arguments filed November 30, 2020 have been fully considered but they are not persuasive.
(1) Applicant argues that Haffner does not teach or suggest the system of claim 1 as amended. 
With regards to Applicant’s argument (1), the traversal argument is not found persuasive. As discussed above, Haffner contemplates a system of at least two of their disclosed implants. Haffner discloses a delivery instrument that may be configured to deliver multiple implants, which may be arranged in tandem or serial (para.0215). The motivation for such a system and having the claimed various release mechanisms are set forth above in the modified rejection over Haffner and Coppeta.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over (i) claims 1-8 of U.S. Patent No. 9,603,738 (USPN 738) and (ii) claims 1-23 of U.S. Patent No. 10,206,813 (USPN 813), in view of Haffner et al. (Haffner) (US 2012/0078362 A1; of record) and Coppeta et al. (Coppeta) (US 2012/0035528 A1; of record). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims claim substantially similar and overlapping drug delivery ocular implants. 
The primary differences between the instant claims and the cited claims of USPN 738 and USPN 813 are: (i) the instant claims claim a system having at least two drug delivery implants, wherein one of the implants has a drug release element configured to release the first drug from the interior chamber upon exposure to a stimulus, and (ii) the instant claims recite the inclusion of a drug selected from the group consisting of bevacizumab, ranibizumab, and a designed ankyrin repeat protein (DARPin). Haffner and Coppeta are relied upon for these disclosures. Their teachings are set forth above and incorporated herein.
Haffner discloses drug delivery ocular implants, and contemplates a system of at least two of their disclosed implants. As discussed above, Haffner discloses a delivery instrument that may be configured to deliver multiple implants, which may be arranged in tandem or serial (para.0215). As discussed above, Haffner also discloses that for some ocular disorders, the therapy may require the use of more than one drug and may require a defined kinetic profile of administration of drug to the eye (e.g., zero-order release, pseudo zero-order release, or non-continuous or pulsatile release). In light of this disclosure, one 
Haffner discloses that following implantation at the desired site within the eye, drug is released from the implant in a targeted and controlled fashion, based on the design of the various aspects of the implant, such as the degree of permeability of the shell. Haffner further discloses that a coating may further be added to the implant to further control the release rate of the drug. Particularly in the case where a drug therapy requires a drug that is only released on an as-needed basis, requires a delayed release, or is sensitive to degradation from the environment during storage, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date to combine the claims of USPN 738 and USPN 813 with the teachings of Haffner and Coppeta, and apply a hermetic sealing material as disclosed by Coppeta, such as gold foil, around at least one of the implants in the system of the combined teachings of USPN 738/USPN 813 and Haffner, in particular, on one that holds a drug that is released only on an as-needed basis, requires a delayed release, or is sensitive to degradation from the environment during storage. One of ordinary skill in the art would have been motivated to do so as it would allow for the drug release from that implant to be more precise and optimized to when it is needed as its release would be initiated by an external stimulus, such as a dye laser, which is non-invasive and efficacious, when needed, and it would provide long-term viability of drugs that are sensitive to chemical change, such as, degradation by moisture or oxygen. It would also allow for a more customized and optimized 
With regards to the drug contained within the implants, as discussed above, Haffner discloses that among the suitable drugs for use with ocular drug delivery implants include anti-VEGF drugs such as ranibizumab and bevacizumab. As such drugs are known to be applied by ocular drug delivery implants, it would have been obvious to one of ordinary skill in the art to try using ranibizumab or bevacizumab as the drug delivered by the implant claimed by USPN 738 and USPN 813 as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). One of ordinary skill in the art would have been motivated with a reasonable expectation of success in doing so as such drugs are known to be delivered to the eye by ocular drug delivery implants.	

Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over (i) claims 2-20 of copending Application No. 15/900,669 (Copending 669) and (ii) claims 15-33 of copending Application No. 16/277,858 (Copending 858), in view of Haffner et al. (Haffner) (US 2012/0078362 A1; of record) and Coppeta et al. (Coppeta) (US 2012/0035528 A1; of record)
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims claim substantially similar and overlapping drug delivery ocular implants. 
Haffner and Coppeta are relied upon for these disclosures. Their teachings are set forth above and incorporated herein.
Haffner discloses drug delivery ocular implants, and contemplates a system of at least two of their disclosed implants. As discussed above, Haffner discloses a delivery instrument that may be configured to deliver multiple implants, which may be arranged in tandem or serial (para.0215). As discussed above, Haffner also discloses that for some ocular disorders, the therapy may require the use of more than one drug and may required a defined kinetic profile of administration of drug to the eye (e.g., zero-order release, pseudo zero-order release, or non-continuous or pulsatile release). In light of this disclosure, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to have a system with at least two implants as claimed by Copending 669 and Copending 858. One of ordinary skill in the art would have been motivated to do so in order to obtain the advantage of being able to better customize and optimize the drug therapy for the ocular disorder to be treated. For example, the multiple implant system design would allow for the use of combination of drugs having different kinetic profile requirements, and the use of a first drug with a second drug administered to counteract the side effect of the first drug, which is released only when needed. One of ordinary skill in the art would have had reasonable expectation of success in doing so as Haffner discloses that ocular drug delivery implants such as those claimed by Copending 669 and Copending 858 are known to be used and administered in multiples. 
Haffner discloses that following implantation at the desired site within the eye, drug is released from the implant in a targeted and controlled fashion, based on the design of the various aspects of the implant, such as the degree of permeability of the shell. Haffner further discloses that a coating may 
With regards to the drug contained within the implants, as discussed above, Haffner discloses that among the suitable drugs for use with ocular drug delivery implants include anti-VEGF drugs such as ranibizumab and bevacizumab. As such drugs are known to be applied by ocular drug delivery implants, it would have been obvious to one of ordinary skill in the art to try using ranibizumab or bevacizumab as the drug delivered by the implant claimed by Copending 669 and Copending 858 as a person with Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). One of ordinary skill in the art would have been motivated with a reasonable expectation of success in doing so as such drugs are known to be delivered to the eye by ocular drug delivery implants.	
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Response to Arguments
Applicant's arguments filed November 30, 2020 have been fully considered. In light of Applicant’s claim amendments, new rejections are set forth above to address the newly added limitations.

Conclusion
Claims 1-6 are rejected. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.